Oo OND DW NM FP WH YN

NM Be Bw BP BW BP BR BR BR ea es ee
ony DN ON FW NY KF OD ODO OY Dm F&F WH YH KF CS

 

Case 4:20-cr-06002-SAB ECFNo.133 filed 05/27/20 PagelD.464 Page1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 4:20-cr-06002-SAB-4
Plaintiff,
vs. WAIVER OF SPEEDY TRIAL

Johnny Savala

Defendant.

 

I have been advised of my rights to a speedy trial under the Speedy Trial
Act, 18 U.S.C. § 3161. I hereby waive my right to a speedy trial under the Act and
consent to continuing my trial date from 7/13/2020 to 9/28/2020

 

I understand the period of the continuance will be excluded from computations of

time for the purposes of the Speedy Trial Act.

Aes ek Ae

a Defendant /

Date: Wan.o& A U.

 

Adam R. Pechtel

Adem Cle of Attorney

Counsel for Defendant

Date: 5 |26 | 2020

 

 

 

Interpreter

WAIVER OF SPEEDY TRIAL

 

 
